 


109 HR 4178 IH: To amend the Small Business Act to establish an energy emergency disaster loan program.
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4178 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Israel (for himself and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Act to establish an energy emergency disaster loan program. 
 
 
1.Small business and agricultural producer energy emergency disaster loan program 
(a)Small business producer energy emergency disaster loan programSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended by adding at the end the following new paragraph: 
 
(4)Energy emergency disaster loans 
(A)AuthorityThe Administrator may make or guarantee a loan to a small business concern that the Administrator determines has suffered or is likely to suffer substantial economic injury as a result of a significant increase in the price of heating oil, natural gas, gasoline, transportation fuel, propane, or kerosene.  
(B)Interest ratesAny loan or guarantee extended pursuant to this paragraph shall be made at the same interest rate as an economic injury loan made or guaranteed under paragraph (2). 
(C)Limitation 
(i)In generalNo loan may be made or guaranteed under this paragraph if the total amount outstanding and committed to the borrower under this subsection would exceed $1,500,000. 
(ii)ExceptionThe Administrator may waive the limitation under clause (i) for a borrower if the Administrator determines that the borrower constitutes a major source of employment in its surrounding area. 
(D)Declarations of disasterNo assistance shall be available under this paragraph unless— 
(i)the President or the Administrator has made a declaration of a disaster area by reason of a significant increase in the price of heating oil, natural gas, gasoline, transportation fuel, propane, or kerosene; or 
(ii)the Governor of a State in which a significant increase in the price of heating oil, natural gas, gasoline, transportation fuel, propane, or kerosene has occurred certifies to the Administrator that small business concerns have suffered economic injury as a result of such increase and are in need of financial assistance that is not otherwise available on reasonable terms in that State. 
(E)Conversion to renewable or alternative energy sourcesNotwithstanding any other provision of law, a small business concern receiving a loan under this paragraph may use the loan to convert from the use of heating oil, natural gas, gasoline, propane, or kerosene to a renewable or alternative energy source, including agricultural and municipal solid waste, geothermal energy, cogeneration, solar energy, wind energy, or fuel cells. 
(F)DefinitionsIn this paragraph, the following definitions apply: 
(i)The term base price index means the moving average of the closing unit price on the New York Mercantile Exchange for heating oil, natural gas, gasoline, transportation fuel, or propane for the 10 days, in each of the most recent 2 preceding years, which correspond to the trading days described in clause (ii). 
(ii)The term current price index means the moving average of the closing unit price on the New York Mercantile Exchange, for the 10 most recent trading days, for contracts to purchase heating oil, natural gas, gasoline, transportation fuel, or propane during the subsequent calendar month, commonly known as the front month. 
(iii)The term significant increase means— 
(I)with respect to the price of heating oil, natural gas, gasoline, transportation fuel, or propane, an increase of the current price index over the base price index by not less than 40 percent; and 
(II)with respect to the price of kerosene, any increase which the Administrator, in consultation with the Secretary of Energy, determines to be significant.. 
(b)Effective dateThe amendment made by this Act shall apply with respect to economic injury suffered on or after the date of the enactment of this Act. 
 
